Citation Nr: 0640015	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether Social Security Administration (SSA) benefits are 
properly considered as countable income for purposes of 
improved death pension benefits.

2.  Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $19,446.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from May 1966 to March 1970.  
He died in September 1995.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision letter of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that terminated the appellant's 
improved death pension payments effective October 1, 2001, 
due to excessive income.

The issue of entitlement to waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $19,446, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In July 2004, VA received information from the SSA 
indicating that the appellant was entitled to SSA benefits 
effective in August 2001.

2.  In October 2004, the appellant's award of improved death 
pension benefits was terminated due to the receipt of 
excessive income, which resulted in the retroactive 
termination of her improved death pension benefits effective 
October 1, 2001.




CONCLUSION OF LAW

The appellant's receipt of SSA benefits constitutes countable 
income for purposes of improved death pension benefits.  38 
U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
There are some claims to which the VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In another class of cases, remand of claims pursuant 
to the VCAA is not required because evidentiary development 
has been completed.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United Sates Court of Appeals for Veterans 
Claims (Court) said in Wensch that the VCAA did not apply in 
such cases, it may be more accurate to say that the VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  There is no dispute over the facts in this case.  
The dispute is over whether the appellant's SSA income should 
be included as countable income for VA death pension 
purposes.  As such, no further action is required pursuant to 
the VCAA.

Legal Criteria

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541. 

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts 
(debts not incurred to secure real or personal property), if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272(h). 

Compensation paid by the SSA will be considered income as 
received.  38 C.F.R. § 3.271(g).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  Effective December 1, 2000, the maximum annual 
pension rate (MAPR) for an otherwise eligible claimant, 
without a dependent child, was $6,237.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  Effective December 1, 
2001, the MAPR for an otherwise eligible claimant, without a 
dependent child, was $6,407.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.  Effective December 1, 2002, the 
MAPR for an otherwise eligible claimant, without a dependent 
child, was $6,497.  Id.  Effective December 1, 2003, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $6,634.  Id.  Effective December 1, 2004, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $6,814.  Id.

Legal Analysis

The record demonstrates that the appellant has been in 
receipt of death pension benefits since February 1, 1999.  
The record demonstrates that in February 2000, the appellant 
submitted an Improved Pension Eligibility Verification Report 
(Surviving Spouse with Children) (VA Form 21-0519S).  On this 
form, the appellant reported that she did not have any 
monthly income, including from Social Security benefits, and 
had no annual income, except for $271.99 that she received 
from total interest and dividends.  On the corresponding 
Medical Expense Report (VA Form 21-8416) she listed various 
medical expenses that totaled $4,495.03.

In an August 2000 statement, the appellant reported that her 
daughter would graduate from college in September 2000.

On the appellant's Improved Pension Eligibility Verification 
Report (Surviving Spouse with Children) (VA Form 21-0519S-1), 
the appellant again reported that she did not have any 
monthly income, including from Social Security benefits, and 
had no annual income, except for $1,791 that she received 
from total interest and dividends.  On the corresponding 
Medical Expense Report (VA Form 21-8416) she listed various 
medical expenses that totaled $3,248.75.

On the appellant's February 2003 Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children) (VA 
Form 21-0519), the appellant reported that her only monthly 
income was less than $500 that she received as a result of 
interest on a loan payback.  She specifically reported that 
she was not in receipt of any monthly Social Security 
benefits.

Information received from the SSA in July 2004, reflects that 
the appellant had been in receipt of Social Security benefits 
since August 2001.  According to the information provided by 
SSA, from August 2001 to November 2001, the appellant's 
monthly benefit was $1,095.  From December 2001 to November 
2002, her monthly benefit was $1,124.  From December 2002 to 
June 2003, her monthly benefit was $1,139.  From July 2003 to 
November 2003, her monthly benefit was $1139.70.  From 
December 2003, the appellant's monthly benefit was $1,163.60.

In a July 2004 letter, the RO notified the appellant that it 
proposed to stop payments for her widow's death pension 
effective October 1, 2001, because evidence had been received 
that showed that her and her family's income or net worth had 
changed.  According to the RO the evidence consisted of 
information received from the SSA which showed that the 
appellant was entitled to SSA income in August 2001 in the 
amount of $1,095.  The RO indicated that it assumed that the 
appellant received her first check in September and had to 
count that income on October 1, 2001.  As a result, her 
annual income of $13,140 exceeded the limit of $6,237 for a 
surviving spouse.

In response to the RO's letter, the appellant, in a September 
2004 letter, contended that the financial assistance that she 
received from the SSA did not constitute earned income.  
Rather, such benefits were instead social assistance given to 
defray the costs caused by her permanent physical disability 
(she was in an automobile accident in 2000, in which she 
sustained significant and irreparable injuries).

The appellant does not appear to dispute the actual amount of 
her benefit award from the SSA utilized by the RO in 
calculating her yearly income.  Nor does she appear to 
dispute the maximum income for VA purposes used by the RO in 
terminating her claim.

The Board notes that in determining income for the purpose of 
widows' death pension, payments of any kind from any source 
are counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  Significantly, under 38 C.F.R. § 3.272 
there is no specific exclusion for SSA benefits.  Therefore, 
such benefits are included as countable income.  See 
38 C.F.R. § 3.272 (2006).  Consequently, the Board finds that 
any monthly benefits the appellant received from the SSA are 
countable income.

In light of the law and the regulations, the Board finds that 
it is clear that the SSA benefits in question are countable 
income for purposes of determining the appellant's 
eligibility for improved death pension benefits.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim and the claim must 
be denied.


ORDER

SSA benefits received by the appellant are properly 
considered as countable income for purposes of improved death 
pension benefits, and the appeal is denied.


REMAND

The record demonstrates that in November 2004, the appellant 
filed a claim for waiver of recovery of the death pension 
overpayment, which was denied by the RO in March 2005.  A 
phone conversation with the appellant on May 11, 2005, was 
reduced to writing and indicates, in pertinent part, that the 
appellant wished her appeal on the denial of the waiver issue 
to go forward to the Board.  This must be considered as a 
notice of disagreement with the RO's denial of the claim.  
However, the record does not demonstrate that a statement of 
the case has been issued.  In view of the foregoing, the 
Board finds that the issue of entitlement to waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $19,446. has been placed in appellate status by 
the filing of a notice of disagreement as to this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in those circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant and her 
representative a Statement of the Case 
reflecting its adjudication of the issue 
of entitlement to waiver of recovery of 
an overpayment of improved death pension 
benefits in the amount of $19,446.  They 
should be afforded the appropriate period 
of time to respond.  Thereafter, if, and 
only if, the appellant perfects her 
appeal by the submission of a timely 
substantive appeal, the case should be 
returned to the Board for further 
appellant review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


